OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on February 15, 1983, and maintains an office in Rochester. The Grievance Committee has filed a petition charging respondent with two counts of misconduct relating to a television advertisement and respondent’s listing in several telephone directories. In his answer, respondent admits the material al*216legations of the petition but denies that he violated any Disciplinary Rules of the Code of Professional Responsibility.
We disagree with petitioner that the assertions in respondent’s television advertisement are inherently false and misleading. While the advertisement is extremely offensive and degrading to the legal profession, it is nonetheless constitutionally protected hyperbole. Therefore, the first count of the petition is dismissed. However, we conclude that respondent’s listing in various telephone directories as "Accident Legal Clinic of Shapiro and Shapiro” is misleading because it implies that respondent is operating a legal clinic separate from his law firm, Shapiro and Shapiro. The listing is also misleading inasmuch as respondent admits that his practice is not limited to accident claims. Accordingly, we conclude that respondent has violated Code of Professional Responsibility DR 2-101 (A) (22 NYCRR 1200.6 [a]) by disseminating a public communication containing statements that are misleading and should be censured for his misconduct.
Denman, P. J., Green, Lawton, Fallon and Doerr, JJ., concur.
Order of censure entered.